11/10/2018 C&S€Z 4218-CV-01913 DOC. #Z ba$e.n§;i|@€&-élddéla@!l@oci£r@@ésl Of 7 Page|D #: 6

 
    
 

 

 

…<,.<”“ §`£:§~ :~€\ iz;f: §Se|ect Search Method... v ',

 

 

 

 

 

 

 

 

 

Judicial Links l eFiimg | Help Logon
§§i§w§@o£i§x Y»~ . .. W
Case Parties & ' flocl_ce.#t "Charges J merits ` Seruice 3 Fnlings Scheduied_ ` Civil ' szmmems!
l Header t Auomeys l Entrles §§ ase;\t:gcges klfnrrnation one § Heaaings & Tna|s Judgments £xecution
This information is provided as a service and is not considered an omcia| court record.
Sort Date Entries: 93 Descending Display Options: §"‘“/§!“!""§H{l:i§§ ““““““““““““ ;”"

Ascending ~"… … V.….W.Mi,..\MW

~ 1 0/25/201 8 Corporation Served

Document |D - 18-SMCC-1714; Served To - AMER|CAN FAM|LY MUTUAL |NSURANCE COMPANY;
Server - SO JEFFERSON COUNTY-HiLLSBORO; Served Date - 26-OCT-18; Served Trme - 00:00:00;
Service Type - Sheriff Department; Reason Description ~ Served; Service Text - CSC LAWYERS

09111/2018 Summons issued-Circuit
Document |D: 18-SMCC-1714, for AMERICAN FAM|LY MUTUAL iNSURANCE COMPANY.

09/07/2018 Request Fued
FOR suMMONS

Filed By: CHARLES RAY WOOTEN

on Behaif of; MiCHAEL s MYERS ivm<E §

06/21/2018 Fiiing |nfo Sheet eFi|ing
` Fiied By: CHARLES RAY WOOTEN

Note to Cierk eFiling
Filed By: CHARLES RAY WOOTEN

Pet Filed in Circuit Ct

Piaintiffs Petition for Equitable Garnishment. PER ATTORNEY, HOLD FOR SERV|CE.
Fiied By: CHARLES RAY WOOTEN
On Behalf Of: MiCHAEL S MYERS MIKE

Judge Assigned

 

Case.net Version 5.13.19.2 Return to Top of Pag§ Re|eased 09/24/2018

https://www.cou rts.mo.gov/casenet/cases/searchDockets.do 1/1

Case: 4:18-cV-01913 DOC. #: 1-3 Filed: 11/10/18 Page: 2 of 7 Page|D #: 7

1 8J E-CCOO432

IN THE CIRCUIT C()URT OF 'I`I~IE TWENTY-THIRD JUI)ICIAL CIRCUIT
JEFFERS()N COUNTY, HILLSBORO MISSOURI

Serve: HOLD SERVICE

MICHAEL S. MYERS )
)
Plaintiff, )
) Case No.:
v. )
) Division l
AMERICAN FAMILY MUTUAL )
INSURANCE COMPANY )
)
)
)

Defendants.

PLAINTIF.F’S PETITIGN FOR EOUITABLE GARNISHMENT
COME NOW PLAINTIFF Michael S. Myers, and, for his cause of action against
Defendants, states and alleges as follows:

l. At all times relevant hereto, Plaintiff Michael S. Myers was an individual over the age of
18 and a resident of Jefferson County, Missouri.

2. At all times relevant hereto, Defendant Amen`ean Family Mutuai Insurance Company
was a corporation duly registered in the State of Missouri and doing business in Jefferson
County, Missouri.

3. This is an action Commenced under RSMo. §379.200, seeking to reach and apply
insurance money to satisfy a final judgment entered in Plaintifi"s favor against Wildwood
Associates, L.P. and Nye Management, L.C., jointly and severably.

4. Venue is proper in this Court pursuant to RSMo. §508.010.

5. On or about August 21, 2015, Plaintiff commenced an action for damages against
Wildwood Associates, L.P. and Nye Management, L.C. in the Circuit Court of Jefferson County,

Cause No. lSJE-CCOOG$O.

i/\id estes ~ sine ‘iz ever - uos)en@r“ ~ pena detentioner

Case: 4:18-cV-01913 DOC. #: 1-3 Filed: 11/10/18 Page: 3 of 7 Page|D #: 8

6. Plaintift’s lawsuit stemmed from injuries incurred on May l6, 2013, and the action set
forth four counts: (l) premises liability against Wildwood Associates, L.P. as owner of the
property where the injury occurred; (2) general negligence against Nye Management, L.C.; (3)
respondeat superior against Nye Managernent, L.C. as employee of Wildwood Associates, L.P.;
and (4) breach of contract against Nye Management, L.C.

7. Wildwood Associates, L.P. and Nye Management, L.C. were both personally served on
or about August 31, 2015.

8. On the l9th day of Septernber 2016 in the Circuit Coutt of the County of Jeti`erson, a
bench tn`al was heard and Plaintiff recovered judgment against Wildwood Associates, L.P. and
Nye Managernent, L.C., jointly and severably, for the amount of 3175,000.00 plus costs.

9. To date, that judgment remains in full force and wholly unsatisfied and more than thirty
days have passed since Judgment in favor of Plainti-ff was entered

lO. On the date Plaintifi’s injuries occurred, Defendant American Family Mutual Insurance
Company did insure Nye Management, L.C. under policy number 24XZS692-01, which insured
such loss to Plaintiff.

ll, Upon information and belief, Nye Managernent, L.C. complied with all of the terms and
conditions under the policy on the date of the injuries incurred by Plaintii`f.

12. Under RSMo. §379.2000, Plaintiff is the judgment creditor to Wildwood Associates, L.P.
and Nye Management, L.C., and is entitled to have his Judgment satisfied by Defendant
American Farnily Mutual Insurance Company under the aforementioned policy of insurance
covering Nye Management, L.C.

13. Plaintiff is entitled to proceed in equity to reach and apply the insurance proceeds to the

satisfaction of the judgment

l/\lci dilde " BL()Z ‘LZ SUnl` * UCSJ@MSF ' D@ll:l dll@@!UO/ll$@l§i

Case: 4:18-cV-01913 DOC. #: 1-3 Filed: 11/10/18 Page: 4 of 7 Page|D #: 9

WH`EREFORE, Plaintiff prays for this Court’s entry of Judgment in his favor and against
Defendant American Family Mutual Insurance Company for Sl'/S,OO0.00 plus taxable costs
from Cause No. lSJE-CCOO630, both with applicable statutory interest, as well as Plaintiff"s
costs incurred herein, and any other relief as the court deems just and proper under the
circumstances

Respectfully Submitted.

ROBERTS, WOOTEN & ZIMMER, L.L.C.
Attorneys at Law
P.O. Box 888
Hillsboro,Misso `63 50

636-797-2693
636-789»420 F ’

 
 
  
  
 
 

By: /\_.,----»-”
Charles R. oot - #51250
CharlesWo WZlaw.com
Attorney for Plaintiff

l/\lcl ZSiZO " 8 LOZ ’LZ QUV?P “ UOS!SH@(` ’ DBll:i AllEO!UOll$@lZl

Case: 4:18-cV-01913 DOC. #: 1-3 Filed: 11/10/18 Page: 5 of 7 Page|D #: 10

IN THE CIRCUIT COURT OF THE TWENTY-THIRD JUDICIAL CIRCUIT
JEFFERSON COUNTY, HILLSBORO MISSOURI

MICHAEL S. MYERS
Plaintiff,
Case No.: 18JE-CCOO432
v.
Division 1
AMERICAN FAMILY MUTUAL
INSURANCE COMPANY
Serve:

CSC - Lawyers Incorpol‘ating
Service Company

221 Bolivar Street

Jefferson City, MO 65101

\/\/\/\/\_/\¢/‘\/\_/\/\/\/V\/\/\_/

Defendants.

RE g TF RSUMMONS

COMES NOW Plaintiff, by and through counsel, requests a Sumrnons be
issued on Defendant, American Faruily Mutual Insurance C`ompany, to be served
through their registered agent, CSC - Lawyers Incorporating Service Company, at

221 Bolivar Street, Jefferson City, Missouri 65101.

Appr'oved:
Clerk of the Ci;rcuit Court ROBERTS, WOOTEN & ZIMMER, LLC
Jefferson Ccunty, Missouri Attorneys at law
P.O. Box 888
By: Hillsboro, Missouri 63050

 

(636) 797¢2693
(636) 789-4205 Fax

By: /s/ Charles _Wooten
Charles R. Wooten, #51250
CharlesWooten@RWZlaw.com
` Attorney for Plaintiff

 

l/\ici LO:SO ‘ QLOZ `.£0 ~l€QUJBldSS * UOSJ@}}@[` ‘ D"Bll:l dilef)luo~il$€l`:'l

Case: 4:18-cV-01913 Doc. #: 1-3 Filed: 11/10/18 Page: 6 of 7 Page|D #: 11

 

lN THE 23RD JUDlClAL CIRCUIT, JEFFERSON COUNTY, MlSSOURl

 

Judge or Division:

Case Number: 18JE-CCOO432

 

 

TROY CARDONA
Plaintiff/Petitioner: Plaintiff's/Petitioner‘s Attorney/Address
MlCHAEl_ S MYERS MlKE CHARLES RAY WOOTEN

10438 HWY 21

PO BOX 888

vs. HlLLSBORO, lVlO 63050

Defendant/Respondent: COUFf Addressi
AMER|CAN FAMlLY MUTUAL lNSURANCE P 0 BOX 100
COMPANY 300 MAlN ST

 

Nature of Suit:
CC Other Miscellaneous Actions

 

HlLLSBORO, MG 63050

 

(Date File Stamp)

 

Summons in Civil Case

 

The State of Missouri to: AMER|CAN FAM|LY MUTUAL INSURANCE COMPANY

REGlSTERED AGENT: CSC - LAWYERS lNCORPORATlNG SERV|CE COMPANY
221 BoLivAR sTREET
JEFFERsoN cn'Y Mo 65101

CCURT SEAL OF You are summoned to appear before this court and to file your pleading to the petition, a

copy of which is attached, and to serve a copy of your pleading upon the attorney for
plaintiff/petitioner at the above address all within 30 days after receiving this summons,
exclusive of the day of service. lf you fail to file your pleading, judgment by default may
be taken against you for the relief demanded in the petition.

 

MICHAEL E REUTER, CIRCUIT CLERK
BY: AMY ARMBRUSTER, DEPUTY CLERK
SEPTEMBER 117 2018

JEFFERSON COUNTY

 

Sheriff’s or Server’s Return
Note to serving officer: Summons should be returned to the court within 30 days after the date of issue.

l certify that | have served the above summons by: (check one)

l:l delivering a copy of the summons and a copy of the petition to the defendant/respondent

i:] leaving a copy of the summons and a copy of the petition at the dwelling place or usual abode of the defendant/respondent with

. a person of the defendants/respondents family over the age of
15 years who permanently resides with the defendant/respondent

ij (for service on a corporation) delivering a copy of the summons and a copy of the complaint to:

 

 

 

 

 

 

 

 

 

 

 

 

(name) (title).
l:] other:
Served at (address)
in (County/City of St. Louis), MO, on (date) at (time).
Printed Narne of Sheriff or Server Signature of Sheriff or Server
Must be sworn before a notary public if not served by an authorized officer:
Subscribed and sworn to before me on (date).
(Sea/)
My commission expires:
Date Notary Public
Sheriff’s Fees, if applicable
Summons
Non Est $
Sherlf\°s Deputy Salary
Supplemental Surcharge $ 10.00
l\/|ileage $ ( miles @ $. per mile)
Total $

A copy of the summons and a copy of the petition must be served on each defendant/respondent For methods of service on all
classes of suits, See Supreme Court Rule 54.

 

OSCA (06-18) SM3O (SMCC) For Court Use Only.' Document |d #18-SMCC-1714' 1 of 1 Civil Procedure Form Nc. 1; Rules 54.01 - 54.05,

54.13, and 54.20; 506.120 ~ 506.140, and 506.150 RSMO

 

Case: 4:18-cv-01913 DOC. #: 1-3 Filed: 11/10/18 Page: 7 of 7 Page|D #: 12

 

 

rN THE 23RD JuorciAr_ chculT, JEFFERsoN couNTY, Mrss¢f§i n L E D

 

 

 

 

 

 

 

 

Judge or Division: Case Number: 18JE-CCOO432 U UC`[ 25 2018
TROY CARDONA .
P|aintiff/Petitioner: Plaintiffs/Petitioner's Attorney/Address M HAEL E. REUTER
MiCHAEL 3 MYERS M|KE CHARLES RAY WOOTEN i"" \,l
10438HWY21 ciRcuiicLERi<(\
PO BOX 888
Vs. HlLLSBORO, MO 63050
Defendant/Respondent: Court Addies$?
AMERicAN FAMiLv Mu'ruAL insuRANcE P O BOX 100 RF
CQMPANY 300 MAiN sr 4 CEI
Nature of Suit; Hii_i_saoRo, M_o 63050 VFD
CC Other Miscellaneous Actions (Lr)€rl¢ Fue stamp)
Summons in Civil Case m 1 0 3018
The stare of Mrssourr ro: AMEchAN FAMer MuTuAL rNsuRANcE coMPANY §§ §UL&‘ v _ _. _
REG|STERED AGENT: CSC -- LAWYERS lNCORPORATlNG SER F`A§%‘ f
221 aor.ivAR sTREE'r . FF/CE
JEFFERsoN cn'Y Mo 55101

COURT SEAL OF You are summoned to appear before this court and to file your pleading to the petition, a
copy of which ls attached, and to serve a copy of your pleading upon the attorney for
plaintiff/petitioner at the above address all within 30 days after receiving this summons,

exclusive of the day of service. if you fail to file your pieadlng, judgment by default may
be taken against you for the relief demanded in the petition.

 

MICHAEL E REUTER CIRCU!T CLERK
JEFFERSON COUNTY . y

lin AMY ARl\/!BRUS'I'ER7 DEPUI Y CLERK

SEYI'EMBER l 1, 2018

 

Sheriff's or Server's Return
Note to serving officer: Summons should be returned to the court within 30 days after the date of issue.
l certify that l have served the above summons by: (check one)
[l delivering a copy of the summons and a copy oi the petition to the defendant/respondent
l:] leaving a copy of the summons and a copy of the petition at the dwelling place or usual abode of the defendant/respondent with

. a person of the defendants/respondents family over the age of
d 15 years who permanently resides with the defendant/respondent
(f

o service on a corporation) delivering a c,;py of the summons and a copy of the complaint to:
i

 

 

 

 

 

 

 

 

 

 

 

 

 

f
\”` ‘>C/ L Ci w\a_¢¢x’tz x, (name) cup LQ\;\JJ_J (tme)_
l:] other:
Served at 5 50 § » oh § X1 'W (address)
in '5:'."",’ .'?' (County/City of St. Louis). MO, on iC~ i l~ l § (date) at g/C@,¢,Y, (n-me)'
\O L,i/’i P L/LD l/\_US.U`J\J '5~/ ch` GA.»Y)\_»`_» i_,LJ &a.\./'
\J Printed Name of Sherifl or Server Signature of Sheriff or Sedrer
Must be sworn before a notary public if not served by an authorized offices
Subscribed and swom to before me on (date)_
{Seal)
My commission expires:
'. ' Date Notary Public
Sheriff's Fees, if applicable /
Summons SW 9
Non Est 5 ___________
Sherift"s Deputy Salary ' § >O
Supplemental Surcharge S_____JLQQ________ (§) 9
Mileage $ ( miles @ $. per mile) r\

Total $

A copy of the summons and a copy of the petition must be served on each defendant/respondent For methods of service on all
classes of suits, see Supreme Court Rule 64. .

 

 

 

OSCA (06-18) SMSO (SMCC) For Court Use Oniy.' Documentld #18»SMCC-1714 1 of 1 Civil Procedure Form No. 1; Rules 54.01 - 54.05,

54.13, and 54.20; 506.120 - 506.140, and 506.150 RSMO

